DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 06/28/2022.  These drawings are acceptable.

Specification
The disclosure is objected to because Figures 5A and 5B are not described in the Specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forlines et al. [Forlines hereinafter, US 11,029,843].  Forlines discloses [in Figs. 4A and 4B] a keyboard, comprising: a substrate [annotated below]; and a key structure, disposed on the substrate and comprising: a keycap [405], disposed on the substrate; an antenna [404], disposed on a back surface of the keycap [405] facing toward the substrate; a sensor [300, 302], disposed below the keycap [405] and electrically connected with the antenna [404], wherein the sensor [300, 302] comprises a proximity sensor, the antenna [404] is closer to a top surface of the keycap [405] than the sensor [300,302] is, and the top surface faces away from the substrate and is opposite to the back surface; and an electronic assembly [col. 29, line 63 - col. 30, line 10], disposed below the keycap [405] and electrically connected with the sensor [300,302], wherein the sensor [300, 302] converts an operation mode of the electronic assembly in response to a change sensed by the antenna [404].

    PNG
    media_image1.png
    408
    453
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Forlines et al. [Forlines hereinafter, US 11,029,843] in view of Dinh et al. [Dinh hereinafter, US 2014/0252881].  Forlines discloses [in Figs. 4A and 4B] the keyboard as claimed in claim 1, wherein the antenna [404] is a reinforcing member of the keycap [405], and the reinforcing member comprises a plate-like structure fixed on the back surface of the keycap [405].  Forlines does not disclose that the plate-like structure is made of metal.  Dinh teaches [in Fig. 2A and par. 0055] a similar metallic plate-like structure [224].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a metallic plate-like structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 9-20 are allowed.
In regard to claim 17, in combination with other limitations, the sensor and the antenna respectively located on opposite sides of the substrate, the antenna being closer to the top surface of the keycap than the sensor is, is neither disclosed nor suggested by the prior art. 
Claims 2 and 4-8 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833